No. 99-60386
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-60386
                          Summary Calendar



EULALIO MONTESINO-TORRES,
                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         --------------------
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                          BIA No. A70 436 313
                         --------------------
                             April 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eulalio Montesino-Torres petitions for review of the order

of the Bureau of Immigration Appeals (BIA) dismissing his appeal

from the decision of the Immigration Judge (IJ) denying his

application for asylum and withholding of deportation.    Montesino

contends that the BIA erred by dismissing his appeal because he

established a well-founded fear of persecution due to his union

activities.    The decision of the BIA and IJ that Montesino did

not have a well-founded fear of persecution is supported by




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60386
                               -2-

substantial evidence in the record.   Faddoul v. INS, 37 F.3d 185,

188 (5th Cir. 1994).

     PETITION DENIED.